Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification Objections
2.	The title of the invention is not descriptive and lacks specificity.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objections
3.	Claims 1, 3, 5, 7-8, 10, 12, 14-15, 17, and 20 are objected to because of the following informalities:  
“Combined decoding for the first code block" in claim 1 (line 15), claim 8 (line 15), and claim 15 (line 14) should be replaced with - - the combined decoding for the first code block - - to be consistent with the first citation of “combined decoding for the first code block” in claim 1 (line 12-13), claim 8 (line 12-13), and claim 15 (line 11-12), respectively.
“Time-frequency resources occupied by the first radio signal" in claim 3 (line 2), claim 10 (line 2-3), and claim 17 (line 2-3) should be replaced with - - the time-frequency resources occupied by the first radio signal - - to be consistent with the first citation of “time-frequency resources occupied by the first radio signal” in claim 1 (line 10), claim 8 (line 10), and claim 15 (line 9), respectively.
“Channel decoding of the first radio signal" in claim 5 (line 3-4) and claim 12 (line 3) should be replaced with - - the channel decoding of the first radio signal - - to be consistent with the first citation of “channel decoding of the first radio signal” in claim 1 (line 11) and claim 8 (line 11), respectively.
“Time-frequency resources occupied by the first signaling" in claim 7 (line 4), claim 14 (line 3-4), and claim 20 (line 3-4) should be replaced with - - the time-frequency resources occupied by the first signaling - - to be consistent with the first citation of “time-frequency resources occupied by the first signaling” in claim 1 (line 8-9), claim 8 (line 8-9), and claim 15 (line 7-8), respectively.

Claim Rejections - 35 USC § 103
4. 	The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-2, 5-9, 12-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chae ‘146 (US 2017/0134146, “Chae ‘146”), in view of Luo ‘208 (US 8,942,208, “Luo ‘208”).
Regarding claims 1 and 8, Chae ‘146 discloses a first-type communication node for wireless communications (FIG. 18; UE 20), comprising:
a first transceiver (FIG. 18; Rx module 21), which receives first information, the first information being used to determine a target time-frequency resource pool (para 7, 56, and 60; UE receives information about a time-frequency resource pool, where the time-frequency resource pool is a resource region from which a specific resource for transmitting and receiving a signal with a data packet is selected; thus, the UE receives information about a target time-frequency resource pool);
a second transceiver (FIG. 18; Rx module 21), which monitors a first signaling (para 7, 56, and 60; UE receives signaling that communicates information about a time-frequency resource pool, where the time-frequency resource pool is a resource region from which a specific resource for transmitting and receiving a signal with a data packet is selected; thus, the UE monitors for and receives signaling that communicates information about the target time-frequency resource pool); and
a first receiver (FIG. 18; Rx module 21), which receives a first radio signal when the first signaling is detected (para 7, 56, and 60; after receiving the signaling that indicates time-frequency resources to use, the UE receives a communication signal);
wherein a first code block is used to generate the first radio signal (para 7, 56, and 60; UE receives information about a time-frequency resource pool, where the time-frequency resource pool is a resource region from which a specific resource for transmitting and receiving a signal with a data packet is selected; thus, as the transmitted and received signal carries the data packet that is communicated, the data packet is used to generate the signal), and 
the first code block comprises a positive integer number of bit(s) (para 56, 60, and 90; information that indicates the resource pool consists of a number of bits); 
time-frequency resources occupied by the first signaling comprise a first time-frequency resource (para 7, 56, and 60; time-frequency resources are used for communication of signals), 
while time-frequency resources occupied by the first radio signal comprise a second time-frequency resource (para 7, 56, and 60; time-frequency resources are used for communication of signals); 
the first information and the first signaling are transmitted via an air interface (para 2 and 3; communication signals that carry data in wireless communication systems are transmitted and received using an air interface, such as single carrier frequency division multiple access (SC-FDMA)).
However, Chae ‘146 does not specifically disclose when channel decoding of the first radio signal is failed, whether the first radio signal can be excluded from being used for combined decoding for the first code block is dependent on whether the first time-frequency resource belongs to the target time-frequency resource pool, or whether the first radio signal can be excluded from being used for combined decoding for the first code block is dependent on whether the second time-frequency resource belongs to the target time-frequency resource pool.
Luo ‘208 teaches when channel decoding of the first radio signal is failed (col. 5:64-67 and 6:1-6; receiver fails to properly decode a signal), 
whether the first radio signal can be excluded from being used for combined decoding for the first code block is dependent on whether the first time-frequency resource belongs to the target time-frequency resource pool, or 
whether the first radio signal can be excluded from being used for combined decoding for the first code block is dependent on whether the second time-frequency resource belongs to the target time-frequency resource pool (col. 2:45-51, 3:22-30, 5:64-67, 6:1-6, and 12:38-65; in a HARQ process, when the receiver fails to properly decode a signal, the receiver sends a NACK feedback response, to cause the transmitter to retransmit the data signal; in addition, the transmitter retransmits the data signal prior to the NACK feedback response time; the receiver decodes a combination of the initial and the retransmitted signals sent before the NACK feedback response time; a control signal sent to the receiver specifies the number of retransmissions and the time-frequency resources for the retransmissions sent before the NACK feedback response time, that the receiver is to perform combined decoding on; thus, signal retransmissions that occur after the receiver sends the NACK are excluded from being used for combined decoding of the transmitted data, based on whether the used resources belong to the time-frequency resources indicated by the control signal for the purpose of identifying signal retransmissions for combined decoding; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Chae ‘146’s first-type communication node that excludes a radio signal from being used for combined decoding, based on the time-frequency resources that the radio signal occupies, to include Luo ‘208’s receiver that fails to properly decode a signal and sends a NACK feedback response. The motivation for doing so would have been to improve accuracy in wireless communication while mitigating overhead or mitigating delay resulting from error correction techniques (Luo ‘208, col. 2:3-6).
Regarding claim 15, Chae ‘146 discloses a second-type communication node for wireless communications (FIG. 18; eNB 10), comprising:
a third transceiver (FIG. 18; Tx module 12), which transmits first information, the first information being used to determine a target time-frequency resource pool (para 7, 56, and 60; eNB transmits information about a time-frequency resource pool, where the time-frequency resource pool is a resource region from which a specific resource for transmitting and receiving a signal with a data packet is selected; thus, the eNB transmits information about a target time-frequency resource pool);
a fourth transceiver (FIG. 18; Tx module 12), which transmits a first signaling (para 7, 56, and 60; eNB transmits signaling with information about a time-frequency resource pool, where the time-frequency resource pool is a resource region from which a specific resource for transmitting and receiving a signal with a data packet is selected; thus, the eNB transmits signaling of information about a target time-frequency resource pool); and
a first transmitter (FIG. 18; Tx module 12), which transmits a first radio signal (para 7, 56, and 60; after transmitting the signaling that indicates time-frequency resources to use, the eNB transmits a communication signal);
wherein a first code block is used to generate the first radio signal (para 7, 56, and 60; eNB transmits information about a time-frequency resource pool, where the time-frequency resource pool is a resource region from which a specific resource for transmitting and receiving a signal with a data packet is selected; thus, as the transmitted and received signal carries the data packet that is communicated, the data packet is used to generate the signal), and 
the first code block comprises a positive integer number of bit(s) (para 56, 60, and 90; information that indicates the resource pool consists of a number of bits); 
time-frequency resources occupied by the first signaling comprise a first time-frequency resource (para 7, 56, and 60; time-frequency resources are used for communication of signals), 
while time-frequency resources occupied by the first radio signal comprise a second time-frequency resource (para 7, 56, and 60; time-frequency resources are used for communication of signals);
the first information and the first signaling are transmitted via an air interface (para 2 and 3; communication signals that carry data in wireless communication systems are transmitted and received using an air interface, such as single carrier frequency division multiple access (SC-FDMA)).
However, Chae ‘146 does not specifically disclose when channel decoding of the first radio signal is failed, whether the first radio signal can be excluded from being used for combined decoding for the first code block is dependent on whether the first time-frequency resource belongs to the target time-frequency resource pool, or whether the first radio signal can be excluded from being used for combined decoding for the first code block is dependent on whether the second time-frequency resource belongs to the target time-frequency resource pool.
Luo ‘208 teaches when channel decoding of the first radio signal is failed (col. 5:64-67 and 6:1-6; receiver fails to properly decode a signal),  
whether the first radio signal can be excluded from being used for combined decoding for the first code block is dependent on whether the first time-frequency resource belongs to the target time-frequency resource pool, or 
whether the first radio signal can be excluded from being used for combined decoding for the first code block is dependent on whether the second time-frequency resource belongs to the target time-frequency resource pool (col. 2:45-51, 3:22-30, 5:64-67, 6:1-6, and 12:38-65; in a HARQ process, when the receiver fails to properly decode a signal, the receiver sends a NACK feedback response, to cause the transmitter to retransmit the data signal; in addition, the transmitter retransmits the data signal prior to the NACK feedback response time; the receiver decodes a combination of the initial and the retransmitted signals sent before the NACK feedback response time; a control signal sent to the receiver specifies the number of retransmissions and the time-frequency resources for the retransmissions sent before the NACK feedback response time, that the receiver is to perform combined decoding on; thus, signal retransmissions that occur after the receiver sends the NACK are excluded from being used for combined decoding of the transmitted data, based on whether the used resources belong to the time-frequency resources indicated by the control signal for the purpose of identifying signal retransmissions for combined decoding; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Chae ‘146’s second-type communication node that excludes a radio signal from being used for combined decoding, based on the time-frequency resources that the radio signal occupies, to include Luo ‘208’s receiver that fails to properly decode a signal and sends a NACK feedback response. The motivation for doing so would have been to improve accuracy in wireless communication while mitigating overhead or mitigating delay resulting from error correction techniques (Luo ‘208, col. 2:3-6).
Regarding claims 2, 9, and 16, Chae ‘146 in combination with Luo ‘208 discloses all the limitations with respect to claims 1, 8, and 15, respectively, as outlined above.
Further, Chae ‘146 teaches wherein the target time-frequency resource pool comprises K candidate time-frequency resource(s), K is a positive integer (para 7, 56, and 60; UE receives information about a time-frequency resource pool, where the time-frequency resource pool is a resource region from which a specific resource for transmitting and receiving a signal with a data packet is selected; thus, the time-frequency resource pool comprises a number of candidate time-frequency resources).
Furthermore, Luo ‘208 teaches the channel decoding of the first radio signal is failed (col. 5:64-67 and 6:1-6; receiver fails to properly decode a signal);
whether the first time-frequency resource belongs to one of the K candidate time-frequency resource(s) is used to determine whether the first radio signal can be excluded from being used for the combined decoding for the first code block, or 
whether the second time-frequency resource belongs to one of the K candidate time-frequency resource(s) is used to determine whether the first radio signal can be excluded from being used for the combined decoding for the first code block (col. 2:45-51, 3:22-30, 5:64-67, 6:1-6, and 12:38-65; in a HARQ process, when the receiver fails to properly decode a signal, the receiver sends a NACK feedback response, to cause the transmitter to retransmit the data signal; in addition, the transmitter retransmits the data signal prior to the NACK feedback response time; the receiver decodes a combination of the initial and the retransmitted signals sent before the NACK feedback response time; a control signal sent to the receiver specifies the number of retransmissions and the time-frequency resources for the retransmissions sent before the NACK feedback response time, that the receiver is to perform combined decoding on; thus, signal retransmissions that occur after the receiver sends the NACK are excluded from being used for combined decoding of the transmitted data, based on whether the used resources belong to the time-frequency resources indicated by the control signal for the purpose of identifying signal retransmissions for combined decoding; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined first-type communication node of Chae ‘146 and Luo ‘208, to further include Luo ‘208’s receiver that fails to properly decode a signal and sends a NACK feedback response. The motivation for doing so would have been to improve accuracy in wireless communication while mitigating overhead or mitigating delay resulting from error correction techniques (Luo ‘208, col. 2:3-6).
Regarding claims 5 and 12, Chae ‘146 in combination with Luo ‘208 discloses all the limitations with respect to claims 1 and 8, respectively, as outlined above.
Further, Chae ‘146 teaches wherein the second transceiver transmits a third signaling (FIG. 18, para 126; Tx module 22 of a UE transmits UL signals); 
the third signaling being transmitted via the air interface (para 2 and 3; communication signals that carry data in wireless communication systems are transmitted and received using an air interface, such as single carrier frequency division multiple access (SC-FDMA)).
Furthermore, Luo ‘208 teaches wherein the third signaling is used to indicate whether channel decoding of the first radio signal is failed (col. 1:42-67; receiving device sends a negative acknowledgment to the transmitting device, to indicate that channel decoding of the transmitted signal is failed).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined first-type communication node of Chae ‘146 and Luo ‘208, to further include Luo ‘208’s negative acknowledgment that indicates that channel decoding of a transmitted signal is failed. The motivation for doing so would have been to improve accuracy in wireless communication while mitigating overhead or mitigating delay resulting from error correction techniques (Luo ‘208, col. 2:3-6).
Regarding claims 6 and 13, Chae ‘146 in combination with Luo ‘208 discloses all the limitations with respect to claims 1 and 8, respectively, as outlined above.
Further, Chae ‘146 teaches wherein the first transceiver transmits second information (FIG. 18, para 126; Tx module 22 of a UE transmits UL signals); 
the second information being transmitted via the air interface (para 2 and 3; communication signals that carry data in wireless communication systems are transmitted and received using an air interface, such as single carrier frequency division multiple access (SC-FDMA).
Furthermore, Luo ‘208 teaches wherein the second information is used to indicate a capability of combined decoding of a receiver of the first radio signal (col. 2:45-51, 3:22-30, 5:64-67, 6:1-6, and 12:38-65; in a HARQ process, when the receiver fails to properly decode a signal, the receiver sends a NACK feedback response, to cause the transmitter to retransmit the data signal; in addition, the transmitter retransmits the data signal prior to the NACK feedback response time; the receiver decodes the combination of the initial and the retransmitted signals, treating it as a single signal, sent before the NACK feedback response time; thus, information is sent to indicate receiver’s failure to successfully perform combined decoding of the signal).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined first-type communication node of Chae ‘146 and Luo ‘208, to further include Luo ‘208’s indication of failure to successfully perform combined decoding of the signal. The motivation for doing so would have been to improve accuracy in wireless communication while mitigating overhead or mitigating delay resulting from error correction techniques (Luo ‘208, col. 2:3-6).
Regarding claims 7 and 14, Chae ‘146 in combination with Luo ‘208 discloses all the limitations with respect to claims 1 and 8, respectively, as outlined above.
Further, Chae ‘146 teaches wherein the first transceiver (FIG. 18; Rx module 21) receives third information; wherein the third information is used to determine a first time-frequency resource pool (para 7, 56, and 60; UE receives information about a time-frequency resource pool, where the time-frequency resource pool is a resource region from which a specific resource for transmitting and receiving a signal with a data packet is selected; thus, the UE receives information about a target time-frequency resource pool), and 
time-frequency resources occupied by the first signaling belong to the first time-frequency resource pool (para 7, 56, and 60; UE receives information about a time-frequency resource pool, where the time-frequency resource pool is a resource region from which a specific resource for transmitting and receiving a signal with a data packet is selected; thus, the resource for transmitting and receiving the signal belongs to the time-frequency resource pool), and 
all time-frequency resources in the target time-frequency resource pool belong to the first time-frequency resource pool (para 7, 56, and 60; UE receives information about a time-frequency resource pool, where the time-frequency resource pool is a resource region from which a specific resource for transmitting and receiving a signal with a data packet is selected; thus, the time-frequency resources in the time-frequency resource pool belong to the time-frequency resource pool), 
the third information being transmitted via the air interface (para 2 and 3; communication signals that carry data in wireless communication systems are transmitted and received using an air interface, such as single carrier frequency division multiple access (SC-FDMA)).
Regarding claim 19, Chae ‘146 in combination with Luo ‘208 discloses all the limitations with respect to claim 15, as outlined above.
Further, Chae ‘146 teaches wherein the third transceiver receives second information (FIG. 18, para 123; Rx module 11 of an eNB receives UL signals); 
the second information being transmitted via the air interface (para 2 and 3; communication signals that carry data in wireless communication systems are transmitted and received using an air interface, such as single carrier frequency division multiple access (SC-FDMA)).
Furthermore, Luo ‘208 teaches wherein the second information is used to indicate a capability of combined decoding of a receiver of the first radio signal (col. 2:45-51, 3:22-30, 5:64-67, 6:1-6, and 12:38-65; in a HARQ process, when the receiver fails to properly decode a signal, the receiver sends a NACK feedback response, to cause the transmitter to retransmit the data signal; in addition, the transmitter retransmits the data signal prior to the NACK feedback response time; the receiver decodes the combination of the initial and the retransmitted signals, treating it as a single signal, sent before the NACK feedback response time; thus, information is sent to indicate receiver’s failure to successfully perform combined decoding of the signal).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined second-type communication node of Chae ‘146 and Luo ‘208, to further include Luo ‘208’s indication of failure to successfully perform combined decoding of the signal. The motivation for doing so would have been to improve accuracy in wireless communication while mitigating overhead or mitigating delay resulting from error correction techniques (Luo ‘208, col. 2:3-6).
Regarding claim 20, Chae ‘146 in combination with Luo ‘208 discloses all the limitations with respect to claim 15, as outlined above.
Further, Chae ‘146 teaches wherein the third transceiver (FIG. 18; Tx module 12) transmits third information; wherein the third information is used to determine a first time-frequency resource pool (para 7, 56, and 60; eNB transmits information about a time-frequency resource pool, where the time-frequency resource pool is a resource region from which a specific resource for transmitting and receiving a signal with a data packet is selected; thus, the eNB transmits information about a target time-frequency resource pool), and 
time-frequency resources occupied by the first signaling belong to the first time-frequency resource pool (para 7, 56, and 60; eNB transmits information about a time-frequency resource pool, where the time-frequency resource pool is a resource region from which a specific resource for transmitting and receiving a signal with a data packet is selected; thus, the resource for transmitting and receiving the signal belongs to the time-frequency resource pool), and 
all time-frequency resources in the target time-frequency resource pool belong to the first time-frequency resource pool (para 7, 56, and 60; eNB transmits information about a time-frequency resource pool, where the time-frequency resource pool is a resource region from which a specific resource for transmitting and receiving a signal with a data packet is selected; thus, the time-frequency resources in the time-frequency resource pool belong to the time-frequency resource pool), 
the third information being transmitted via the air interface (para 2 and 3; communication signals that carry data in wireless communication systems are transmitted and received using an air interface, such as single carrier frequency division multiple access (SC-FDMA)).
6.	Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chae ‘146, in view of Luo ‘208, and further in view of Bathwal ‘939 (US 2016/0127939, “Bathwal ‘939”).
Regarding claims 3, 10, and 17, Chae ‘146 in combination with Luo ‘208 discloses all the limitations with respect to claims 1, 8, and 15, respectively, as outlined above.
Further, Chae ‘146 teaches wherein the first signaling is used to indicate time-frequency resources occupied by the first radio signal (para 60; in communication mode 1, eNB sends signaling used to indicate time-frequency resources occupied by a communication signal).
However, Chae ‘146 in combination with Luo ‘208 does not specifically disclose a number of resource elements comprised in the time-frequency resources occupied by the first radio signal is used to determine a number of bits comprised in the first code block.
Bathwal ‘939 teaches a number of resource elements comprised in the time-frequency resources occupied by the first radio signal is used to determine a number of bits comprised in the first code block (FIG. 3, para 31 and 50; data packet size depends on the number of bits carried by each resource element and the number resource elements in the time-frequency resources occupied by a signal).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined first-type communication node of Chae ‘146 and Luo ‘208, to include Bathwal ‘939’s data packet size that depends on the number resource elements in the time-frequency resources occupied by a signal. The motivation for doing so would have been to improve techniques for reporting the status of missing data packets at lower protocol layers of a UE, when a relatively large number of data packets are affected by a tune away event (Bathwal ‘939, para 6).
7.	Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chae ‘146, in view of Luo ‘208, and further in view of Jiang ‘355 (US 2010/0146355, “Jiang ‘355”).
Regarding claims 4 and 11, Chae ‘146 in combination with Luo ‘208 discloses all the limitations with respect to claims 1 and 8, respectively, as outlined above.
Further, Chae ‘146 teaches wherein the second transceiver receives a second signaling (para 7, 56, and 60; UE receives signaling that communicates information about a time-frequency resource pool); and 
the first receiver receives a second radio signal (para 7, 56, and 60; after receiving the signaling that indicates time-frequency resources to use, the UE receives a communication signal); 
the second signaling is transmitted via the air interface (para 2 and 3; communication signals that carry data in wireless communication systems are transmitted and received using an air interface, such as single carrier frequency division multiple access (SC-FDMA)).
However, Chae ‘146 in combination with Luo ‘208 does not specifically disclose wherein the first code block goes through channel coding to output a first bit block, and X1 bit(s) in the first bit block is(are) used to generate the first radio signal, the first bit block comprising no fewer than X1 bit(s), X1 being a positive integer; the second signaling is used to determine X2 bit(s) in the first bit block, the X2 bit(s) being used to generate the second radio signal; of the X1 bit(s) and the X2 bit(s) only the X2 bit(s) is(are) used for decoding of the first code block.
Jiang ‘355 discloses wherein the first code block goes through channel coding to output a first bit block (FIG. 7, para 56-59; in a transmitting apparatus, a signal source outputs an information bit stream to an encoding section; the encoding section performs channel coding on the information bit stream, and packetizes the resulting channel coding codeword that comprises encoded bits; thus, input bits go through channel coding to output a channel coding codeword that comprises encoded bits), and 
X1 bit(s) in the first bit block is(are) used to generate the first radio signal, the first bit block comprising no fewer than X1 bit(s), X1 being a positive integer (FIG. 7, para 56-59 and 61; the channel coding codeword that comprises encoded bits is used by a modulating section to output modulation symbols to a transmitting antenna; the transmitting antenna transforms the modulation symbol to a signal that is transmitted; thus, the channel coding codeword that comprises encoded bits is used to generate the transmitted signal); 
the second signaling is used to determine X2 bit(s) in the first bit block, the X2 bit(s) being used to generate the second radio signal (FIG. 7, para 56-59 and 61; in a transmitting apparatus, a signal source outputs an information bit stream to an encoding section; the encoding section performs channel coding on the information bit stream, and packetizes the resulting channel coding codeword that comprises encoded bits; the channel coding codeword that comprises encoded bits is used by a modulating section to output modulation symbols to a transmitting antenna; the transmitting antenna transforms the modulation symbol to a signal that is transmitted; thus, the bit stream signal that the signal source outputs is used to determine the encoded bits in the channel coding codeword, where the encoded bits in the channel coding codeword are used to generate the transmitted signal);
of the X1 bit(s) and the X2 bit(s) only the X2 bit(s) is(are) used for decoding of the first code block (FIG. 7, para 56 and 62-64; at the receiving apparatus, a demodulated received signal is de-mapped to produce encoded bits of a channel coding codeword; the channel coding codeword is decoded to output the resulting information bit stream; thus, a specific number of bits in the channel coding codeword is used to decode the information bit stream).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined first-type communication node of Chae ‘146 and Luo ‘208, to include Jiang ‘355’s channel coding codeword that is decoded to output the resulting information bit stream. The motivation for doing so would have been to solve a trade-off between am amount of feedback information and error rate performance, to limit an increased amount of feedback information and achieve superior error rate performance over conventional Type II HARQ (Jiang ‘355, para 17).
Regarding claim 18, Chae ‘146 in combination with Luo ‘208 discloses all the limitations with respect to claim 15, as outlined above.
Further, Chae ‘146 teaches wherein the fourth transceiver transmits a second signaling (para 7, 56, and 60; eNB transmits information about a time-frequency resource pool); and 
the first transmitter transmits a second radio signal (para 7, 56, and 60; after transmitting the signaling that indicates time-frequency resources to use, the eNB transmits a communication signal); 
the second signaling is transmitted via the air interface (para 2 and 3; communication signals that carry data in wireless communication systems are transmitted and received using an air interface, such as single carrier frequency division multiple access (SC-FDMA)).
However, Chae ‘146 in combination with Luo ‘208 does not specifically disclose wherein the first code block goes through channel coding to output a first bit block, and X1 bit(s) in the first bit block is(are) used to generate the first radio signal, the first bit block comprising no fewer than X1 bit(s), X1 being a positive integer; the second signaling is used to determine X2 bit(s) in the first bit block, the X2 bit(s) being used to generate the second radio signal; of the X1 bit(s) and the X2 bit(s) only the X2 bit(s) is(are) used for decoding of the first code block.
Jiang ‘355 discloses wherein the first code block goes through channel coding to output a first bit block (FIG. 7, para 56-59; in a transmitting apparatus, a signal source outputs an information bit stream to an encoding section; the encoding section performs channel coding on the information bit stream, and packetizes the resulting channel coding codeword that comprises encoded bits; thus, input bits go through channel coding to output a channel coding codeword), and
X1 bit(s) in the first bit block is(are) used to generate the first radio signal, the first bit block comprising no fewer than X1 bit(s), X1 being a positive integer (FIG. 7, para 56-59 and 61; the channel coding codeword that comprises encoded bits is used by a modulating section to output modulation symbols to a transmitting antenna; the transmitting antenna transforms the modulation symbol to a signal that is transmitted; thus, the channel coding codeword that comprises encoded bits is used to generate that transmitted signal); 
the second signaling is used to determine X2 bit(s) in the first bit block, the X2 bit(s) being used to generate the second radio signal (FIG. 7, para 56-59 and 61; in a transmitting apparatus, a signal source outputs an information bit stream to an encoding section; the encoding section performs channel coding on the information bit stream, and packetizes the resulting channel coding codeword that comprises encoded bits; the channel coding codeword that comprises encoded bits is used by a modulating section to output modulation symbols to a transmitting antenna; the transmitting antenna transforms the modulation symbol to a signal that is transmitted; thus, the bit stream signal that the signal source outputs is used to determine the encoded bits in the channel coding codeword, where the encoded bits in the channel coding codeword are used to generate the transmitted signal);
of the X1 bit(s) and the X2 bit(s) only the X2 bit(s) is(are) used for decoding of the first code block (FIG. 7, para 56 and 62-64; at the receiving apparatus, a demodulated received signal is de-mapped to produce encoded bits of a channel coding codeword; the channel coding codeword is decoded to output the resulting information bit stream; thus, a specific number of bits in the channel coding codeword is used to decode the information bit stream).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined second-type communication node of Chae ‘146 and Luo ‘208, to include Jiang ‘355’s channel coding codeword that is decoded to output the resulting information bit stream. The motivation for doing so would have been to solve a trade-off between am amount of feedback information and error rate performance, to limit an increased amount of feedback information and achieve superior error rate performance over conventional Type II HARQ (Jiang ‘355, para 17).

Conclusion
Internet Communication
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, https://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only. (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEVENA SANDHU whose telephone number is (571) 272-0679.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST, Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NEVENA ZECEVIC SANDHU/Examiner, Art Unit 2474  

/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474